     Case 2:15-cr-00707-SRB Document 631 Filed 12/06/19 Page 1 of 4




 1   Daniel D. Maynard, No. 009211
 2
     MAYNARD CRONIN ERICKSON
     CURRAN & REITER, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
                               UNITED STATES DISTRICT COURT
12
                                      DISTRICT OF ARIZONA
13
14     United States of America,                 2:15-cr-00707-SRB
15                     Plaintiff/Respondent,     DEFENSE REPLY RE MOTION TO
              v.                                 EXCEED PAGE LIMITATION RE
16
                                                 POST-HEARING MEMORANDUM
17     Abdul Malik Abdul Kareem,
18                     Defendant/Movant.
19
20          The Government opposes the motion to exceed page limitation because it asserts
21
     the issues have already been briefed, thus no need for the summary of the post-hearing
22
     memo. The Government’s approach all along has been to separate out individual late
23
24   disclosures and argue that each is insufficient to warrant a dismissal or new trial. That is

25   not the appropriate standard or method of review. The items are considered collectively
26
     to determine if they establish “a ‘reasonable probability’ of prejudice when suppression
27
28
                                                  1
     Case 2:15-cr-00707-SRB Document 631 Filed 12/06/19 Page 2 of 4



     of the evidence ‘undermines confidence in the outcome of the trial.’” United States v.
 1
 2   Kohring, 637 F.3d 895, 903, (9th Cir. 2011) (citing Kyles v. Whitley, 514 U.S. 419, 434
 3
     (1995)). The post-hearing memo is intended as a supplement to address items not
 4
     addressed in the evidentiary hearing and put them in context.
 5
 6          Remember where we were with the Supplemental Motion for New Trial, Doc.

 7   505, on June 11, 2018. That motion was based on comments at the trial of Erick Jamal
 8
     Hendrick tying Hendricks to the Garland attack and testimony of the undercover agent
 9
     named Jane. Since that motion we have discovered Jencks Act information on Jane that
10
11   showed he was concerned about Simpson in relation to the Garland contest. Then we
12   learned that the Government actually had information from Saabir Nurse’s cell phone and
13
     passport. Then, at the trial of Wahid, we learned that the FBI would typically expend
14
15   vast resources to investigate a money transfer to a suspected terrorist and would pay

16   particular attention to the last persons to see an attack before a terrorist attack. Then we
17
     learned that Dallas FBI was concerned enough about Simpson to reach out to Phoenix
18
     FBI for pertinent information. Then we learned of a pole camera recording video of
19
20   comings and goings at Simpson’s apartment. Then we learned that the FBI has Simpson

21   under surveillance for the three months preceding the attack, and even watched him round
22
     the clock in relation to the Pat Tillman Run because it considered him a sufficient threat
23
     that it warranted 16 agents devoted to that surveillance. Then we learned that the FBI
24
25   agent reviewing documents for production missed lots of documents. On the last day of
26
     the evidentiary hearing we learned the Government had again failed to disclose required
27
28
                                                  2
     Case 2:15-cr-00707-SRB Document 631 Filed 12/06/19 Page 3 of 4



     statements of a testifying Government agent.
 1
 2          Because the evidentiary hearing was limited in scope there was no document that
 3
     addressed the most recent items, like the information from the Goldberg case,
 4
     demonstrating the collective impact of these untimely disclosures. As the Declaration of
 5
 6   Mr. Maynard made clear, he was addressing only those matters disclosed since his first

 7   declaration. That is what the post-hearing memorandum sought to do, and it was hardly
 8
     the defense’s fault that it was a lengthy piece.
 9
            RESPECTFULLY SUBMITTED this 6th day of December 2019.
10
11                                              MAYNARD CRONIN ERICKSON
                                                CURRAN & REITER, P.L.C.
12
13                                              By /s/Daniel D. Maynard
                                                      Daniel D. Maynard
14                                                    3200 North Central Avenue, Ste. 1800
15                                                    Phoenix, Arizona 85012
                                                      Attorneys for Defendant/Appellant
16
17
                                                DRAKE LAW, PLC
18
                                                By /s/Daniel R. Drake
19                                                    Daniel R. Drake
20                                                    4340 East Indian School Road
                                                      Suite 21-113
21                                                    Phoenix, Arizona 85018
22                                                    Attorney for Defendant/Appellant

23
24
25
26
27
28
                                                  3
     Case 2:15-cr-00707-SRB Document 631 Filed 12/06/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on December 6, 2019, I electronically transmitted the attached
 3
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 4
     Notice of Electronic Filing to CM/ECF registrants:
 5
 6                          AUSA Joseph E. Koehler and AUSA Kristen Brook
 7          Additionally, a copy was served upon Mr. Abdul Kareem by first class letter,
 8   postage prepaid, at:
 9
                   Abdul Malik Abdul Kareem #44126-408
10                 FCI Florence
11                 Federal Correctional Institution
                   PO Box 6000
12                 Florence, CO 81226
13                                                    /s/Daniel R Drake
14                                                    Daniel R Drake

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
